Citation Nr: 0819569	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  05-37 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 RO decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After careful review of the record, the Board finds that this 
case must be remanded for additional notification and 
development.

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it 
is determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.  

The veteran has a current diagnosis of PTSD.  In a January 
2003 VA PTSD Assessment, he was diagnosed with PTSD, chronic, 
severe.  Additionally, the PTSD diagnosis was based on 
specific stressors the veteran claimed occurred in Vietnam.  
Specifically, the veteran asserted that he unloaded dead and 
dismembered bodies from helicopters in Vietnam.  He also 
described an event when he sent a young Vietnamese boy to the 
mess hall for refreshments.  The mess hall was blown up and 
the boy died.  He also claims that in November 1967, he was 
in Lai Kai to repair a generator.  He asserts that he was 
there approximately a month and was exposed to mortars.  The 
veteran described explosions, gunfire, dismembered bodies and 
children crying.  

Although the veteran asserted that he was a combat veteran, 
the service records do not show that he engaged in combat.  
The DD214 shows that he received the National Defense Service 
Medal, the Vietnam Campaign Medal with Device 1960, the 
Meritorious Unit Commendation with 1st Oak Leaf Cluster, the 
Good Conduct Medal (1st Award), Aviation Wings, and the 
Vietnam Service Medal.  The veteran served in Vietnam from 
March 1967 until April 1968.  The personnel records show that 
the veteran was part of the Vietnam Counter Offensive Phase 
II in August 1967.  The veteran's military occupational 
specialty was radio telephone operator.  The veteran 
indicated that he travelled frequently in service and was in 
various areas in Vietnam that were involved in combat.  The 
veteran's DD214 does not document any decorations, medals or 
ribbons indicative of combat.  Therefore, the claimed in-
service stressors must be verified.  

Although the PTSD questionnaire submitted by the veteran does 
not include specific dates, names or places that can be 
verified by the RO; the January 2003 VA PTSD Assessment 
indicated that the veteran was under mortar attack in 
November 1967 in Lai Kai.  There is no indication in the 
record that verification of the event in Lai Kai was 
attempted by the RO.  The Board finds this information 
sufficient to warrant attempted verification.  

Accordingly, the case is REMANDED for the following action:

1.	Please provide the veteran with an 
appropriate notice of the VCAA, VA's 
duties there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to his 
claim, including which portion of the 
information and evidence is to be provided 
by the veteran and which portion VA will 
attempt to obtain on behalf of the veteran 
as required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005) and 38 C.F.R. § 
3.159 (2007).  The notice should address 
the five elements of a service connection 
claim as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.

2.	The RO should request from the 
appropriate source a search of any 
outstanding service personnel records, 
including all records of the veteran's 
assignments, whether permanent or 
temporary duty stations.  The RO should 
also request a search of regularly kept 
records for the veteran's unit (Co. A 53rd 
Sig Bn (C) 96266) that may reveal the 
veteran's whereabouts in November 1967.  
The RO must associate all documents 
obtained with the claims file.  If no 
additional documents are available, such 
should be stated for the record.  

3.	Thereafter, the RO should consider 
whether a VA examination and medical 
opinion regarding the veteran's claim is 
warranted.  After any additional 
development the RO deems necessary is 
accomplished, the veteran's claims should 
be readjudicated.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

